DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/20/2021 has been entered.

Status of the Claims
Applicant’s arguments, filed 12/20/2021, have been fully considered.  
Applicant’s amendment amended claims 1, 3, and 11.
Applicant’s amendment left claims 5-7 and 13-14 as originally filed or previously presented.
Applicant’s amendment entered new claim 23.
Claims 2, 4, 8-10, 12, and 15-22 are cancelled.
Claims 1, 3, 5-7, 11, 13-14, and 23 filed 12/20/2021 are the current claims hereby under examination. 

Claim Objections – New
Claims 1 and 11 are objected to because of the following informalities: 
In claim 1, please change “wherein the analysis part obtains the indicator for determining the presence of absence” to read “wherein the analysis part obtains the indicator for determining the presence [[of]] or absence”
In claims 1 and 11, please change “keeping it for a while” to read “keeping [[it]] the temperature for a while”
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

In claims 1 and 11, the generic placeholder “an input part” with the transitional phrase “for” modified by the functional language “for inputting information”
In claims 1 and 11, the generic placeholder “an analysis part” with the transitional phrase “for” modified by the functional language “analyzing  the inputted information”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Regarding I, the input part is defined in [0046]: ”The input device may be an ordinary input device used in the art, and it includes, but is not limited to, a keyboard, a barcode reader, a touch panel, etc., as well as a button, a switch, a slider lever or the like.”
	Regarding II, the analysis part is defined in [0047]: “The analysis part may be an arithmetic processing device known in the art, for example, a processor, a microprocessor, etc.”
 
Claim Rejections - 35 USC § 112 – Withdrawn and New
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5-7, 11, 13-14, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1 and 11 recite the limitation “(c) comparing the analysis results obtained in (b) with a reference value in the analysis part, wherein the analysis part obtains the indicator for determining the presence or absence and/or type of the chronic pain-related disease and/or the disease requiring differentiation from chronic pain-related diseases based on the comparison of the analysis results and the reference value” and “provided that when the chronic pain-related disease and/or the disease requiring differentiation from chronic pain-related diseases is fibromyalgia, the subject is diagnosed to have depression, rheumatism, or chronic fatigue syndrome/myalgic encephalomyelitis.” The claim includes several “and/or” operators that, when the “or” operator is selected/ make the scope of the claim indefinite. It is unclear how a diagnosis of depression, rheumatism, or chronic fatigue syndrome/myalgic encephalomyelitis is made if, in step (c), the analysis part obtains an indicator for the presence or absence of fibromyalgia. It is unclear if there is a missing step that is essential to connect the comparison of step (c) to a diagnosis of a disease or if the diagnosis is merely a statement which is always true when the chronic pain-related disease and/or the disease requiring differentiation from 

The term “a while” in claims 1 and 11 is a relative term which renders the claim indefinite. The term “a while” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how long satisfies the limitations of a while. The specification filed 03/15/2019 states “or example, it is about 10 seconds in step (a-1), about 5 seconds in step (a-2), about 5 seconds in step (a-3), about 20 seconds in step (a-4), and about 10 seconds in step (a-5)” in [0040] but does not specify whether these times qualify as “a while” or if they are preferred ranges within a range that encompasses “a while.” For the purpose of examination, “a while” will be interpreted as any time longer than 5 seconds.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 3 recites the broad recitation “when the chronic pain-related disease and/or the disease requiring differentiation from chronic pain-related diseases is fibromyalgia, the subject is diagnosed to have depression, rheumatism, or chronic fatigue syndrome/myalgic encephalomyelitis” by dependence from claim 1, and the claim also recites “wherein the chronic pain-related disease and/or the disease requiring differentiation from chronic pain-related diseases is fibromyalgia and chronic fatigue syndrome/myalgic encephalomyelitis… an indicator for determining that the subject has 

Claim 3 recites the limitation “wherein the chronic pain-related disease and/or the disease requiring differentiation from chronic pain-related diseases is fibromyalgia and chronic fatigue syndrome/myalgic encephalomyelitis” and is ambiguous. The claim recites a singular limitation, “the chronic pain…is,” followed by the combination of two diseases, fibromyalgia and chronic fatigue syndrome/myalgic encephalomyelitis. It is unclear how many diseases are required in the claim. For the purpose of examination, both diseases will be required.      

Claims 5-7, 13-14, and 23 ultimately depend from claim 1 or 11 are likewise rejected.

Response to Arguments
Applicant’s arguments, see page 8 filed 12/20/2021, with respect to the previous rejections under 35 USC 112(b) of claims 17/22 have been fully considered and are persuasive. The claims have been cancelled. The rejections of claims 17-22 under 35 USC 112(b) have been withdrawn. 

Claim Rejections - 35 USC § 101 – Modified, Withdrawn, and New
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 11 are both process claims (Yes at Step 1) and are directed to the judicial exception regarding abstract ideas (Yes at Step 2A Prong One). The claims recite:
(b) analyzing the inputted information obtained in the test of (a)
(c) comparing the analysis results obtained in (b) with a reference value obtains the indicator for determining the presence of  absence and/or type of the chronic pain-related disease and/or the disease requiring differentiation from chronic pain-related diseases based on the comparison of the analysis results and the reference value
provided that when the chronic pain-related disease and/or the disease requiring differentiation from chronic pain-related diseases is fibromyalgia, the subject is diagnosed to have depression, rheumatism, or chronic fatigue syndrome/myalgic encephalomyelitis
wherein the chronic pain-related disease and/or the disease requiring differentiation from chronic pain-related diseases is selected from the group consisting of fibromyalgia, depression, rheumatism, and chronic fatigue syndrome/myalgic encephalomyelitis
which are directed to the judicial exception Abstract Ideas for encompassing a mental process. The human mind is reasonably-abled to perform a step of analyzing data and comparing the data to a threshold to make a determination. The human mind is also reasonably-abled to place conditions on the comparison to arrive at specific determinations such as a particular diagnosis about a possible disease from a given set of given diseases. 

a probe, wherein said probe generates a temperature stimulus based on a temperature change control program,
an input part for inputting information relating to a temperature stimulus generated in the probe
an analysis part for analyzing the inputted information
(a) performing a pain offset measurement test on the subject, wherein the pain offset measurement comprises: (1) a step of changing the temperature of the probe from room temperature to a first temperature, (2) a step of keeping the temperature of the probe at the first temperature for a while, (3) a step of changing the temperature of the probe to a second temperature, and then keeping it for a while, (4) a step of changing the temperature of the probe to the first temperature, and then keeping it for a while, (5) a step of returning the temperature of the probe to room temperature, wherein both the first temperature and the second temperature are temperatures at which temperature stimulus is recognized as pain, and  wherein the difference between the first temperature and the second temperature is a sufficient difference for a pain offset to occur in step (4),
The method of performing the pain offset measurement test (item IV) does not implement the judicial exception with a machine that is integral to the claim or any other apparatus and acts to generally link the judicial exception to the particular field of pain offset testing. The claim recites a generic probe (item I) which is described at a high level of general toy and used only for the extra-solution activity of data-gathering. The claim likewise recites a generic data input device (item II) and a item III) which merely implements the judicial exception. The mental process steps are merely implemented into a generic computer component which is combined with a generic devices used to merely acquire data (No at Step 2A Prong Two). For a machine to implement the judicial exception in a practical application, the machine must be particularly claimed, perform the steps of the method, and impose meaningful limits on the claim besides extra-solution activity or field-of-use (See MPEP 2106.05(b) Particular Machine [R-10.2019]). The claim recites any probe for generating a thermal stimulus program, an input part for inputting information, and any analysis part for analyzing data.
Furthermore, the claims do not recite significantly more than the judicial exception and lacks an inventive step (No at Step 2B). The method described in steps (a)(1)-(a)(5) recite a generic a pain offset test with a probe and method for the subject to input pain information during the test. Such a test is well-known, routine, and conventional to one having ordinary skill in the art as shown by Oudejans in “The influence of offset analgesia on the onset and offset of pain in patients with fibromyalgia” cited by the applicant. Oudejans describes a “regular 1-step OA test” (2.3.1. “A regular 1-step OA test was induced using the 3-temperature paradigm as previously described”) (item IV) being performed with a heat probe (item I), a computerized potentiometer (item II) and a computer (item III). Furthermore, these well-known, routine, and conventional aspects acts only to perform the insignificant extra-solution step of gathering data to be used in the mental processes described above. 

Regarding Claims 3, 5-7, 13-14, and 22, the method of claims 1 and 11 are further defined by generally linking the method to a field by reciting the specific disease being differentiated and including more information on how the data analysis is performed. The new limitations can be exemplified by “when the degree of pain after offset analyzed in (b) is significantly higher/high/low/lower than…then it is diagnosed that the subject has [one of the diseases].” This limitation is directed to an abstract idea 

Response to Arguments
Applicant's arguments filed 12/20/2021, on page 8-9, have been fully considered but they are not persuasive. 
The applicant argues that diagnosis requires subject-matter eligible steps and methods that amount to significantly more than the judicial exception. The examiner disagrees. As described above, the diagnosis is based on a simple comparison that can be performed by the human-mind based on data that has been gathered in well-understood routine and conventional methods meant to generally link the judicial exception to a particular field.  
The applicant further argues that the alleged abstract ideas recited are analytical procedures that depend on data produced by the completion of the subject-matter eligible steps. The examiner disagrees and points to the rationale provided above in the rejection. 
The applicant states that when viewed as a whole, the subject-matter eligibility of claim 1 and claim 11 is self-evident. The examiner disagrees and directs the applicant to the reasoning provided above in the rejection. 
The applicant finally argues that if Step 2A is considered and claim 1 and claim 11 are directed to abstract ideas then claim 1 and claim 11, as amended, integrate the judicial exception into a practical application and as such, claim 1 and claim 11 recite additional elements that amount to significantly more than the judicial exception. The examiner disagrees. The judicial exception has been generally 

Claims 4, 8-9, 15, and 17-22 have been canceled and their rejections are therefore withdrawn.

Claim Rejections - 35 USC § 103 – Modified and Withdrawn
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Oudejans (“The influence of offset analgesia on the onset and offset of pain in patients with fibromyalgia”).
Regarding Claims 1 and 11, Oudejans discloses a method for obtaining an indicator for determining the presence or absence and/or type of a chronic pain-related disease and/or a disease Abstract, presence of OA was evaluated in patients with fibromyalgia and compared with healthy age-matched and sex-matched controls) by using a diagnostic system for the disease(s) comprising: 
(i) a probe (2.2, thermal probe), wherein said probe generates a temperature stimulus based on a temperature change control program (2.3.2, repeated OA test, the OA paradigm (1˚C increase followed after 5 seconds by a 1˚C decrease)), 
(ii) an input part for inputting information relating to a temperature stimulus generated in the probe (2.2, visual analog score (VAS) was measured using a slider on a computerized potentiometer), and  
(iii) an analysis part for analyzing the inputted information (2.4.3, The analyses were performed using GraphPad Prism version 6.0 for Mac (GraphPad Software Inc, La Jolla, CA), 
the method comprising: 
(a) performing a pain offset measurement test on the subject (2.3.1, A regular 1-step OA test was induced using the 3-temperature paradigm as previously described),
wherein the pain offset measurement comprises:
(1) a step of changing the temperature of the probe from room temperature to a first temperature (2.3.1, the temperature of the heat probe was increased by 1.5˚C/s from a baseline temperature of 32˚C to the individual’s test temperature), 
(2) a step of keeping the temperature of the probe at the first temperature for a while (2.3.1, d kept constant for 5 seconds), 
(3) a step of changing the temperature of the probe to a second temperature, and then keeping it for a while (2.3.1, Next, the temperature was raised by 1˚C for 5 seconds), 
2.3.1, after which it returned back to the individual test temperature (i.e., a decrease by 1˚C). This temperature was kept constant for 20 seconds), 
(5) a step of returning the temperature of the probe to room temperature (2.3.1, followed by a quick return at 6˚C/s toward the baseline temperature (Fig. 1A), 
wherein both the first temperature and the second temperature are temperatures at which temperature stimulus is recognized as pain (The temperatures elicit a VAS score in Fig. 1A and are therefore recognized as pain), and wherein the difference between the first temperature and the second temperature is a sufficient difference for a pain offset to occur in step (4) (See Fig. 1A, offset occurs), 
(b) analyzing the inputted information via the input part obtained in the test of (a) in the analysis part (2.4.1, Offset analgesia responses were quantified as previously described. For each OA paradigm, the decrease in VAS from the peak VAS value to the VAS nadir was measured (ΔVAS) within a 10-second time frame after the 1°C decrease in temperature), 
(c) comparing the analysis results obtained in (b) with a reference value in the analysis part (3.1, Compared with the control group, patients with fibromyalgia had a 32.0% reduced OA response), 
wherein the chronic pain-related disease and/or the disease requiring differentiation from chronic pain-related diseases is selected from the group consisting of fibromyalgia (Abstract, healthy control patients were differentiated from patients with fibromyalgia), depression, rheumatism, and chronic fatigue syndrome/myalgic encephalomyelitis, 
provided that when the chronic pain-related disease and/or the disease requiring differentiation from chronic pain-related diseases is fibromyalgia (the disease disclosed by Oudejans is fibromyalgia as described above), the subject is diagnosed to have depression, rheumatism, or chronic fatigue syndrome/myalgic encephalomyelitis (As described above in the rejection under 112(b), this limitations has been addressed because the chronic pain-related disease and/or the disease requiring differentiation from chronic pain-related diseases disclosed by Oudejans is fibromyalgia).
While Oudejans does not explicitly disclose wherein the analysis part obtains the indicator for determining the presence or absence and/or type of the chronic pain-related disease and/or the disease requiring differentiation from chronic pain-related diseases based on the comparison of the inputted information and the reference information, Oudejans discloses that patients with fibromyalgia had a statistically significantly decrease in the offset analgesia test compared to healthy subjects (3.1, Compared with the control group, patients with fibromyalgia had a 32.0% reduced OA response: DVASc scores 5 97.8 6 4.7% (control subjects) vs 65.3 6 26.2% (patients with fibromyalgia, P , 0.001; Fig. 1A). No differences in peak VAS scores were present: 60.1 6 17.9 mm (control subjects) vs 64.1 6 15.7 mm (patients with fibromyalgia, P 5 0.30)). It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to classify a subject requiring differentiation by using the analysis part disclosed by Oudejans to obtain an indicator based on the comparison of the input information from the subject during the test to the reference information from a healthy subject because the difference between a healthy response and response consistent with fibromyalgia is significant as taught by Oudejans (3.1). One of ordinary skill in the art would recognize that applying the findings of statistical significance between healthy and diseased subjects to method of differentiating a subject of unknown status would yield only the predictable result of determining the presence of fibromyalgia.

Response to Arguments
Applicant's arguments filed 12/20/2021 with respect to the 103 rejections of claims 1 and 11 have been fully considered but they are not persuasive. 

	
Claims 4, 8-9, and 15 have been canceled and their rejections are therefore withdrawn.
	Applicant has amended claim 3 to remove the “or” operator. The prior art previously relied upon does not teach or suggest that the chronic pain-related disease and/or the disease requiring differentiation from chronic pain-related diseases is fibromyalgia and chronic fatigue syndrome/myalgic encephalomyelitis. Thus, the rejection of claim 3 has been withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER HENRY CONNOR whose telephone number is (571)272-2053. The examiner can normally be reached Monday - Friday (7:30am - 5:00pm est).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ALEXANDER H CONNOR/Examiner, Art Unit 3791                                                                                                                                                                                                        

/DANIEL L CERIONI/Primary Examiner, Art Unit 3791